


117 HR 900 IH: Essential Worker Pandemic Compensation Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 900
IN THE HOUSE OF REPRESENTATIVES

February 5, 2021
Ms. Speier (for herself, Mr. Neguse, Ms. Scanlon, Mr. García of Illinois, Ms. Norton, Mr. Vela, Mr. Blumenauer, Ms. Tlaib, Mr. Carson, Mr. Johnson of Georgia, Mrs. Hayes, Mr. Cohen, Ms. Pressley, Ms. Lee of California, Mr. San Nicolas, Mrs. Watson Coleman, Mr. Gomez, Ms. Newman, Mr. Grijalva, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Public Health Service Act to authorize a program of death and hospitalization benefits for essential workers who die as a result of COVID–19 or related complications, and for other purposes.


1.Short titleThis Act may be cited as the Essential Worker Pandemic Compensation Act of 2021. 2.Pandemic Compensation ProgramTitle II of the Public Health Service Act (43 U.S.C. 202 et seq.) is amended by adding at the end the following new part:

EPandemic Compensation Program
275.Death and hospitalization benefits for essential workers
(a)In generalThe Secretary shall carry out a compensation program under which the Secretary pays— (1)death benefits in accordance with subsection (b) to the survivor or survivors in the same manner as death benefits are paid pursuant to the Public Safety Officers' Benefits Program under subpart 1 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 of each essential worker who dies as a result of COVID–19 or related complications; and
(2)a hospitalization benefit in accordance with subsection (c) to each essential worker who is hospitalized, and does not die, as a result of COVID–19 or related complications. (b)Death benefits (1)Base amountThe base amount of the death benefits paid with respect to an essential worker under subsection (a)(1) in a fiscal year shall be equal to the amount of the comparable benefit calculated under the Public Safety Officers' Benefits Program under subpart 1 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 in such fiscal year, without regard to any reduction attributable to a limitation on appropriations.
(2)Educational assistance to worker’s children and spouse
(A)In generalIn addition to the base amount under paragraph (1), subject to subparagraphs (C) and (D), the death benefits paid with respect to an essential worker under subsection (a)(1) shall include payment of educational assistance— (i)to each child of the worker who, on or after the date of the worker’s death, is enrolled full-time or part-time at an institution of higher education; and
(ii)to the spouse of the worker who, on or after the date of the worker’s death, is so enrolled. (B)Applicable provisionsThe provisions of subpart 2 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 shall apply with respect to educational assistance provided by the Secretary to the child, children, or spouse of an essential worker under this paragraph to the same extent and in the same manner as such provisions apply with respect to educational assistance provided by the Attorney General to the child, children, or spouse of an eligible public safety worker.
(c)Hospitalization benefitThe amount of the hospitalization benefit program paid with respect to an essential worker under subsection (a)(2) shall be half the base amount of the death benefit payable as described in subsection (b)(1). (d)Treatment of benefits (1)Exclusion from gross incomeFor purposes of the Internal Revenue Code of 1986, gross income shall not include a payment under subsection (a).
(2)No reduction because of payment from other sourceThe Secretary may not reduce a payment under subsection (a) on the basis of any amount paid, or obligated to be paid, pursuant to law or contract, from another source. (e)Administration (1)In generalThe Secretary, acting through a Special Master appointed by the Secretary, shall—
(A)administer the compensation program under this section; (B)promulgate all procedural and substantive rules (which may be issued by regulation) for the administration of this section; and
(C)employ and supervise hearing officers and other administrative personnel to perform the duties of the Special Master under this section. (2)Determination of eligibility for compensation (A)Filing of claimA claimant may file a claim for compensation under this section with the Special Master. The claim—
(i)shall be on the form developed under subparagraph (B); and (ii)shall state the factual basis for eligibility for compensation and the amount of compensation sought, including by demonstrating—
(I)employment as an essential worker; (II)death or hospitalization as described in subsection (a); and
(III)the deceased or hospitalized essential worker became infected with SARS–CoV–2 during the period of employment as an essential worker. (B)Claim formThe Special Master shall develop a claim form that claimants shall use when submitting claims under subparagraph (A). The Special Master shall ensure that such form can be filed electronically, if determined to be practicable.
(C)DeadlineNo claim for compensation under this section may be filed after July 1, 2022. (3)AppointmentThe Secretary may appoint the Special Master without regard to the provisions of title 5, United States Code, governing appointments in the competitive service. Any such employee shall serve at the pleasure of the Secretary. The Secretary shall fix the annual salary of the Special Master.
(f)DefinitionsIn this section: (1)The term child has the meaning given to the term child in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968, except that the reference in section 1204(3) of such Act to a deceased or permanently and totally disabled public safety officer who, at the time of the public safety officer's fatal or catastrophic injury shall be treated as reference to a deceased or hospitalized essential worker who, at the time of the worker’s death or hospitalization.
(2)The term essential worker means— (A)a worker identified as an essential critical infrastructure worker in version 3.0 of the guidance titled Guidance on the Essential Critical Infrastructure Workforce: Ensuring Community and National Resilience in COVID–19 Response issued by the Department of Homeland Security on April 17, 2020; and
(B)any other worker identified by the Special Master as an essential worker for purposes of this section. (3)The term hospitalized means furnished inpatient services (as defined in section 1861(b) of the Social Security Act).
(4)The term institution of higher education has the meaning given to that term in section 102(a) of the Higher Education Act of 1965. (5)The term Special Master means the Special Master appointed under subsection (e)(3).
(6)The term spouse of the worker means the spouse of the essential worker on the date of the worker’s death. (g)Funding (1)Appropriations for benefitsThere are appropriated, out of monies in the Treasury not otherwise obligated, such sums as may be necessary to pay all death and hospitalization benefits under subsection (a) that are sought by claimants who qualify for such benefits and apply in accordance with this section.
(2)Authorization of appropriations for administrative expensesThere are authorized to be appropriated such sums as may be necessary to pay the administrative costs of the Secretary and the Special Master in carrying out this section. (h)Sunset dateAt the end of calendar year 2022, the Secretary shall terminate the program under this section except to the extent necessary to carry out the scholarship program under subsection (b)(2)..

